     Cyrus Safa
1    Attorney at Law: 282971
     Law Offices of Lawrence D. Rohlfing
2    12631 East Imperial Highway, Suite C-115                          JS-6
     Santa Fe Springs, CA 90670
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     Brian Logan
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
9
10
11   BRIAN LOGAN,                    ) Case No.: 2:18-cv-08992-R-KES
                                     )
12                                   ) /PROPOSED/ ORDER OF
                 Plaintiff,          ) DISMISSAL
13                                   )
           vs.                       )
14                                   )
15   ANDREW M. SAUL, Commissioner of )
                                     )
     Social Security,                )
16                                   )
                 Defendant.          )
17                                   )
                                     )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE:     July 02, 2019
23                             ___________________________________
                               THE HONORABLE KAREN E. SCOTT
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
